DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicants’ claim for priority based upon U.S. Provisional Application 62/537,633 filed on July 27, 2017 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,024,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…monitoring device for…”, “…first communication device for…”, “…second communication device for…”,  “…first component for storing…”, and “…an analysis component for analyzing…” in claim 42.  Support for these phrases are found in paragraphs 0048, 0085, 0247, 0254 and 0170 of the application’s specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John DeAngelis on March 10, 2022.

The application has been amended as follows: 

a monitoring device for determining occurrence of an event related to the health or safety of the monitored person, the monitoring device further comprising: 
a first component for storing first and second reference parameter values 
both for use in determining occurrence of the event;
a first sensor for determining first real-time parameter values;
a second sensor for determining second real-time parameter values;
an analysis component for analyzing the first real-time parameter values 
relative to the first reference parameter values, and responsive to determining a first predetermined relationship therebetween, then activating the second sensor and analyzing the second real-time parameter values relative to the second reference parameter values;
responsive to results of analysis of the first and second real-time parameter values indicating that an event has occurred, the monitoring device for issuing the first signal;
the monitoring device further for determining one or both of an event type and an event severity, the first signal indicating one or both of the event type and the event severity, the event type including a health-related event or a safety-related event; 
a first communications device having a first communications range for transmitted signals;  
a second communications device having a second communications range greater than the first communications range; 
and
the second communications device for receiving the second signal and for issuing a notification signal responsive thereto, the notification signal issued to predetermined entities and indicating one or both of the event type and the event severity, the predetermined entities receiving the notification signal based on the event type and the event severity.

51. (Currently Amended)	The system of claim 50 

Claims 60-69 (Cancelled)

Reasons for Allowance
Claim 42-59 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Tran [U.S. Patent Publication 2013/0211291], discloses a wireless monitoring and alert system for the remote monitoring of a patient (paragraph 0043 and figure 1A), a wearable monitor used for monitoring a patient in a remote manner where said monitor is worn around the wrist of the patient (figure 6 and paragraphs 0174 and 0175), the monitoring and alert of a health related of event of a wirelessly monitored person (figure 5 and paragraph 0172),  and a patient worn device communicating with a nearby device such as an HDTV remote and a base station or personal server (figure 7, items 1183 and 1399 as well as paragraph 0184 and 0187).  However .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0221202 to Russel et al. discloses a method for associating
remote physiological monitoring with an at-risk falling condition of a patient.
U.S. Patent Publication 2017/0116845 to See et al. discloses a personal monitoring and
emergency communications system.
U.S. Patent Publication 2012/0242501 to Tran et al. discloses a health monitoring
appliance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689